DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Applicant’s confirmation that the election of 12/16/2021 was without traverse has been acknowledged. Claims 12-20 remain withdrawn.
As per Applicant’s request, the terminal disclaimer requirement is held in abeyance until either the instant application or Appl. No. 17/000281 is in condition for allowance. However, for purposes of clarity, the double patenting rejection is maintained/reinserted at the end of the current action. 

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 04/29/2022 with respect to rejection under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 7 and 8 has been withdrawn. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 04/29/2022 with respect to rejection under 35 USC 112 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 04/29/2022 with respect to the rejection of claims under 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180014787 granted to Ganton et al. in view of US Pat Pub No 20190038224A1 granted to Zhang et al. for claims 1, 4, 6-7 and 10-11. Additional references have been used for claims 2-3, 5 and 8 to show various limitations of the dependent claims. See details alone. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180014787 granted to Ganton et al. (hereinafter “Ganton”- cited on IDS and previously presented) in view of US Pat Pub No 20190038224A1 granted to Zhang et al. (hereinafter “Zhang”).
Regarding claim 1, Ganton discloses a sensor device (para 0007 “device and method”) comprising: a processor (para 0050, fig. 3A-B, processor 332); a memory (para 0050, fig. 3A-B, memory 331); an antenna (para 0049, fig. 3A-B, antenna 311); a power source  (para 0048, fig. 3A-B, power 350); a contact detection unit comprising at least three sensing elements (Figs. 3A and 3C; para 0049 “the electronic device 300 may be equipped with additional sensors for detecting additional conditions, such as a third sensor for detecting a third condition”) each collecting measurement data for one of at least three measurements made by different sensing elements (para 0053, “first sensor 340 which includes a capacitance sensor…second sensor 360 can include a bioimpedance sensor…EKG electrode…glucose monitor needle or sense wire …”, para 0049 “third sensor for detecting a third condition, a fourth sensor for detecting a fourth condition…”), the measurement data stored in the memory (fig. 3A-B); a communication unit configured to transfer the measurement data from the at least three sensing elements and the measurement data stored in the memory to a remote unit (para 0049, figs 3A-3B; it is understood that data from the sensors are passed to the memory); and wherein the contact detection unit is configured to detect that the sensor device is in contact with or in close proximity to the skin of the user when [the break detector is unbroken and] at least two of the at least three measurements made by different sensing elements indicate that the sensor device is in contact with or in close proximity to the skin of the user (para 0008 “determine whether the electronic device is activated based on one or both of the first signal and the second signal”, also paras 0009-0014, fig. 6), but fails to disclose having a break detector formed as an electrical wire configured to break if the sensor device is detached from a user to also indicate the device is not worn or proximate to the user
Zhang teaches a similar wearable device including biometric sensors to detect physiological information of a user (abstract, para 0022). Zhang teaches providing (mechanical) switch(es) that are pressure activated to open and close circuit from a first position (e.g., activated) and a second position (e.g., non-activated) (para 0024). This provides improving the detection of whether the device is worn or not which allows for further reduction of consumption of energy when the device is not worn (para 0019). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ganton with the mechanical switches of Zhang to provide improving the detection of whether the device is worn or not which allows for further reduction of consumption of energy when the device is not worn. 

Regarding claim 4, Ganton as modified by Zhang (hereinafter “modified Ganton”) renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses wherein the sensor device is configured to determine that the sensor device is in contact with or in close proximity to the skin of a user if three of the at least three measurements indicate that the sensor device is in contact with or in close proximity to the skin of the user (para 0015, “determining whether the electronic device is activated based on the first signal, the second signal, the third signal, or any combination thereof”, also see the last few sentences of para 0089).  

Regarding claim 6, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses wherein the at least three sensing elements are configured to measure one or more of heart rate (para 0031, pulse sensors), changes in skin redness and electrical conductivity (paras 0009, 0010, 0055 “capacitance sensor”).  

Regarding claim 7, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses wherein the sensor device comprises a mounting structure configured to mount the sensor device in contact with or in close proximity to the skin of the user (para 0040).  

Regarding claim 10, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses further comprising a pocket structure surrounding the device (para 0013, housing and base structure, fig. 1; it is noted that the claim has not detailed or required any limitations regarding what the pocket structure is and its functions. Therefore, under the broadest reasonable interpretation, any part of the device which surrounds the rest of the device can reasonably be considered to be the pocket structure.).  

Regarding claim 11, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses wherein the sensor device is disposable and integrated in a patch (para 0031).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ganton as applied to claims 1, 4, 6-7 and 10-11 above, and further in view of US Pat Pub No. US Pat Pub No. 20130072765 granted to Kahn et al. (hereinafter “Kahn” – previously presented).
Regarding claim 2, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses wherein the at least three sensing elements comprise a capacitive proximity sensor (para 0033), and a temperature sensor (para 0031) but fails to disclose having an accelerometer. Kahn teaches a similar body-worn device having a power management system to determine when the device is worn by the user. Kahn teaches using a plurality of sensors (para 0017) to monitor the user’s activity, sleep and health…including an accelerometer data to evaluate sleep quality and time alarms. This would allow the ability to adjust local conditions to improve the user's sleep quality (para 0042). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Ganton’ with the teachings of Kahn to provide various sensors, including an accelerometer which provides the predictable result of providing the ability to adjust local conditions to improve the user's sleep quality.


Regarding claim 3, modified Ganton as further modified by Kahn renders the sensor device of claim 2 obvious as recited hereinabove, Kahn teaches wherein the sensor device is configured to detect a body posture of the user during sleep using data detected by the accelerometer (para 0042, accelerometer detecting movement data during sleep).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ganton as applied to claims 1, 4, 6-7 and 10-11 above, and further in view of US Pat Pub No. 2014153724 granted to Kim (previously presented).
Regarding claim 5, modified Ganton renders the sensor device of claim 1 obvious as recited hereinabove, Ganton discloses the sensor device includes wireless communications component which communicates with a remote device that is a smartphone or a cloud server via one-way or two-way communication. However, Ganton fails to explicitly disclose wherein the sensor device has a unique identity and a predefined encryption key stored in the sensor device, wherein the sensor device is configured to encrypt the measurement data using the encryption key before the measurement data is transferred to the remote unit.  
Kim teaches a data processing method performed by a sensor device, the method including displaying identification information of the sensor device, and encrypting data measured by the sensor device based on the identification information. The method further includes transmitting the encrypted data to a user terminal (para 0008-0012, fig. 8). This allows for providing secure communication between a sensor device used by a user and a user terminal (para 0007). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Ganton’ to include the encryption method as taught by Kim to provide the predictable result of providing secure communication between a sensor device used by a user and a user terminal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ganton as applied to claims 1, 4, 6-7 and 10-11 above, and further in view of US Pat Pub No. 20140088454 granted to Mack (previously presented).
Regarding claim 8, Ganton discloses the sensor device of claim 7, modified Ganton renders the first and second housing could be rigid, semi-rigid, or flexible but fails to explicitly disclose wherein the mounting structure comprises an adhesive portion configured to be detachably attached to the skin of the user. Mack teaches an electronic module having a casing which comprises a sticker (30) having an adhesive portion (para 0031) which allows the device to be removably attached to the user (para 0007, 0030). This allows the device to be attached to the user to detect various parameters related to the condition of the human while providing an attachment which can be disposable and for single-use only (para 0030). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Ganton’ to include the adhesive attachment as taught by Mack in order to provide the predictable result of allowing the device to be attached to the user in order detect various parameters related to the condition of the human while providing an attachment which can be disposable and for single-use only.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/000,281 in view of 2018/0014787 (Ganton et al) . Application claim 1 recites all the limitations of pending claim 1, with the exception that pending claim 1 recites details regarding a detection unit configured to detect that the sensor device is in contact with or in close proximity to the skin of a user when at least two of the at least three measurements made by different sensing elements indicate that the sensor device is in contact with or in close proximity to the skin of a user. Ganton et al. teaches the electronic device configured to determine whether the electronic device is in close proximity to or in contact with a body based on signals from a first sensor. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at the time to modify the application claim 1 with the sensors of Ganton et al. in order to determine when the device is worn or in close proximity to the body of the user. 
Application claims 2-11, recite the same limitations as pending claims 2-12 and 14-20, respectively. Therefore, pending claims 2-11 are hereby provisionally rejected for similar rationale as applied to parent pending claim 1 above, and incorporated herein. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792